Title: To Thomas Jefferson from William C. C. Claiborne, 24 August 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            Near Natchez August 24th 1803
          
          My Letter of the 12th Instant, acknowledged the receipt of your agreeable favours of the 17th & 18th of July;—Since which I have turned my attention, to the several subjects embraced in Queries relative to Louisiana, and I now lay before you, the result of my inquiries and reflections—
          1st. What are the best Maps general or particular of the whole or parts of the Province? Copies of them if to be had in print?
          Ansr.   There are I believe, none extant that can be depended upon—I have been told, there are two Maps of the Province by Men of the names of Romane and Gould. That of the former is supposed to be the best and I have been promised a copy of it—I am also informed, that a number of partial, but accurate Geographical sketches of that Country, have been taken by different Spanish officers, but that it has been the Policy of their Government, to prevent the publication of them. A General work of the same nature, is said to have been undertaken by the French, when they were formerly Masters of the Country, but it was never finished. An ingenious Correspondent of mine residing at Nachitoches on the Red River, informs me, that he has nearly completed an accurate Map of the Country between the Mississippi and the River Grand, including the Province of Sta. Fee. I will endeavour to procure a copy of that map, and should I succeed, will forward it to you. And also that of Romane should it be procured for me, according to promise.
          2d. What are the Boundaries of Louisiana, and on what Authority does each portion of them rest?
          Ansr.   On this question, I have not been able to obtain any satisfactory information. It is understood that by the Treaty of 1763 the Island of New Orleans was the only tract of Country east of the Mississippi, included in the Province of Louisiana as then ceded by France to Spain.—It is related to me on the authority of the oldest setlers in this Territory, that some time previous to that Treaty a design was formed of Running a Boundary line on the west of Louisiana, between the French possessions and those of Spain, and that the Mouth of the Sabine River which disembogues itself into the Bay of St Bernard in the Gulf of Mexico, was fixed upon as the Point from which the line should set out. The persons appointed to run the line, accordingly proceeded thence up the Sabine River as part of the Western Boundary of the French Province, to a place where they erected a small fort, and fixed in the ground some small leaden posts; The distance of that Fort from the Mouth of the River, I have not learned—from the fort it appears they left the River, and run the line (in what direction I am ignorant) ’till it intersected a Creek called Bayau Pierre, about five leagues N.W. of Nachitoches. Here the line was discontinued, but for what reason I have no information. It may perhaps be necessary to add, that the Post of Nachitoches is situated on the Red River, about 180 miles from its Mouth, and between 150 & 160 miles from Natchez over land—such is the imperfect knowledge I have been able to acquire on this subject, notwithstanding the utmost diligence of inquiry which I have exerted in this vicinity. Mr Clarke from the local advantages which he may avail himself of in this particular, will no doubt furnish you with an account more accurate and copious.
          3d. What is the extent of sea coast from the western mouth of the Mississippi called Peakemenes River?
          Ansr.   The Bay of St. Bernard has been seldom navigated, and the Coast consequently is but little known—But the distance required by your question is conjectured to be about 200 miles.
          4th What is the distance from the same mouth due west to the Western Boundary?
          Answer   The distance has probably never been measured But an old Inhabitant here, who calculates by days Journey supposes it to be about 160 miles.
          5th. “Into what divisions is the Province laid off?”
          Answer   There are ten Divisions; viz The Island of New Orleans, Point Coupee, Atackapas, Apaulousas, Red River, Ouachetas, Concord, Arkansaws, New Madrid and the Illinois.
          6th. “What is the population of the Province distinguishing between White and Black (but excluding Indians on the East side of the Mississippi) of the Settlement on the west side next the Mouth, of each distinct settlement in the other part of the Province, and what the Geographical position, and extent of each of those settlements?”
          Answer   The information I have as yet been able to collect concerning the population position &c of the several divisions, is not sufficiently authentic, to Justify my hazarding an answer in detail to this question—The population of Louisiana generally, is by some represented to amount to above thirty six thousand whites, and nearly as many Slaves. But how far this estimate may be depended upon, I confess myself wholy unable to say—Mr Clarke will no doubt be able to inform himself upon the subject with some degree of certainty.
          7th. “Have they a Militia, and what their numbers—what May be the number of Free Males from 18 to 45 in the different settlements?”
          Answer   There is a militia in Louisiana; during the administration of General Don Galvez, who was an eminent military character, and an ornament to the service of his Catholic Majesty, the Militia are said to have been well disciplined, and serviceable troops. An old and respectable Inhabitant of this Country, to whom I am indebted for many valuable local communications, states that at the seige of Pensacola, the Spanish Militia (including free mulattoes) amounted to about 10,000 Since the Treaty of 1783, the discipline of the Militia has been considerably relaxed; but they are still enrolled and occasionally called out. A Gentleman who has I should suppose an opportunity of being well acquainted with this subject, computed their present number at between 8 and 9,000—among those enrolled, I have reason to beleive there are many free mulattoes, and possibly some Indians.
          8th “As good an Estimate as can be had of the nations of Indians, towit their names, numbers and geographical position?”
          Answer   I am unable to make an Estimate with the accuracy required. Within a considerable distance of the Mississippi on the Western side, there are but few Indians. In the interior of the Country, and particularly towards the Mexican possessions, the tribes of Indians are said to be numerous. On the west side of the Arkensaw River, there is a nation of Indians called the Ousais, a numerous and warlike people.
          9th “What are the foundation of their land titles and what their tenure?”
          Answer   Many inhabitants claim land under old French patents, more recent titles are derived from Spanish grants issued by the Governor General at New Orleans. The latter, are I believe seldom made, but in favour of actual settlers, and they are usually conditioned for early improvement of the soil, keeping up lev’ees, and such other public services, as local circumstances suggest.
          10th “Are there any feudal rights, such as ground rents fines on alienation droit de molines, or any noblesse, as in Canada?”
          
          Answer—   To each part of this question I answer from good Authority in the negative. But a correspondent to whom I directed my inquiries on those particulars informs me (perhaps facetiously) that there are in the Province several self created Noblesse.
          11th “What is the quantity of granted lands as near as can be Estimated?”
          Answer   It is impossible for me to make any probable estimate either of the lands already granted, or of those which the United States may find disposed of in that way, by the time we get actual possession of the Province. Between the ratification of the Treaty 1795, and the arrival of the American officers at Natchez, it is confidently asserted that the Spanish Government was generous in the distribution of Lands among the friends they were parting from. How far a similar spirit of Liberality, may be apprehended in Louisiana on the present occasion, I cannot presume to say.
          12th “What is the quantity of ungranted in the Island of New Orleans, and in the Settlement adjacent on the West side?”
          Answer   None of much value
          13th “What are the lands appropriated to public use?”
          Answer   Very little if any.
          14th “What Public buildings fortifications barracks or other fixed property belonging to the Public?”
          Answer   Many of some value, such as the Government house, Custom House, Priests House, and Public Store houses at New Orleans. There are also some barracks and fortifications, both said to be much out of repair. On the River between New Orleans and the sea, there are two or three forts, one called Fort Plackaimine tho’ small, commands the River, being Judiciously situated and well built.
          15th “What is the quantity and general Limits of the Lands fit for the culture of sugar? What proportion is granted and what ungranted?”
          Answer   From the Balize to twenty leagues above New Orleans, sugar may be cultivated to advantage. The quantity of vacant Land is uncertain.
          16th “Whence is their Code of Laws derived, a copy of it, if in print?”
          Answer   Louisiana like most other Countries which have under-gone a change of Masters, derives Many of its Municipal Customs and regulations from different sources. By what kind of Laws the French formerly governed the province, is unknown to me. After its cession by them to Spain, General OReiley the Governor of the Province, published a collection of Laws (as I am informed) of a general nature, but few in number. But whether that small code was a selection from the previous Laws of the Country, to which he intended to give new force, or were certain ordinances, then for the first time promulgated by the Authority of the New Government, I have not ascertained. OReily’s code is said still to be in print, but I have not been able to procure a copy. Under the Spanish Government at present, the laws are enacted in the Council of State by order of the King. But in cases of small local concern, I understand that the Governor General with the advice of certain other officers of State at New Orleans, has occasionally published some regulations providing for the redress of Grievances in a summary way.
          17th “What are the Courts in existence and their Jurisdiction? Are they corrupt? are they popular? are they tedious in their proceedings.”
          Answer   There are in Louisiana, both Civil and Ecclesiastical Courts, the respective Jurisdictions of which are I presume seperated by the usual lines of distinction. Many of the Officers of Government civil and Military, are vested according to circumstances with inferior Judicial Authority.   In the several divisions of the Province, the Commandants and other persons commissioned only as alcades or majestrates, hold petty Courts of Limited Jurisdiction. From these petty Courts, an appeal lies to the Governor General, who is invariably assisted with the advice of a Counsellor, called the Auditore. From the decision of the Governor General, an appeal formerly lay to the Governor of Cuba, but now lies to the King and council only. As to the integrity of these Courts, you will perceive from their construction, that this depends upon the honesty of the several Individuals, to whom the charge of administering Justice is entrusted. Fame accuses these courts with corruption, and I fear many notorious facts support the suspicion. It is however, but Justice to add, that some of the Governor’s General have been men of honor and principle. But not withstanding that, I believe the Inhabitants of Louisiana, have often had to lament that from the Nature of the Courts, and the unnecessary forms of office, Power was placed into the hands of Men who by various arts of Intrigue, contrived in Many cases to sell Justice, with but little risque of detection. The popularity of these Courts, might safely be questioned, were it possible under a despotic Government, to come at the real sentiments of the subject;—Among the Rich and those connected with men in office, they may enjoy some favour, but I see nothing to endear them to the Poor, but a promptitude in their decisions, and that I suspect must be numbered only among their occasional virtues. For though some trials are speedily disposed of, others again are hung up for years;—Causes appealed are very tedious, but as the influence of the Judge generally travels with the appeal, they are seldom demanded.
          18th “What is the number of Lawyers, their fees and standing in society?”
          Answer   Lawyers so called according to the usage of the United States, and perhaps of Spain and her more important Colonies, are yet unknown in Louisiana. But there are certain Lawyers eminent in their professions, who are employed as officers with salaries from Government, to assist in the administration of Justice: one as I have already stated, counsels the Governor General, and another is I believe allowed the Intendant. The duty of those professional assistants, seems to be to collect and arrange the several pleadings (which are commonly in the forms of petitions) evidences, and other documents for the convenience of the Judges, to prepare themselves in all points of Law likely to occur for the information of the Court, and perhaps occasionally, to assist in the decisions even on facts.
          19th “Are the people litigious, what is the nature of most Law Suits, are they for Rights to land, personal contracts, personal quarrels?”
          Answer   At present the people of Louisiana, are represented to me as being in general mild and submissive; not by any means prone to litigation: But such is generally the Character of Men, under Arbitrary Government—In the “Calm of Despotism,” the more violent passions of the vassal, find few opportunities of indulgence,—But when their present shackles are removed, and a Rational system of Free Government shall acknowledge and protect their Rights, the change of disposition, which May accompany so sudden a transition from the condition of subjects to that of Free men, will probably be considerable.—Under the Spanish Government, the Inhabitants of this District, differed little in character, from their Louisianian neighbours, at present the litigation of the Territory, gives Bread to near thirty Lawyers, and I understand the old settlers are considered very good Clients.
          20th “What would be the effect of the introduction of the trial by Jury, in Civil and Criminal cases?”
          Answer   Some of the oldest and most respectable Inhabitants of this Territory, are of opinion, that in Civil causes, the Trial by Jury will at first be unpopular, and I have heard this reason assigned, “that those who have long appealed for Justice to great personages, whom they looked up to as wise and Learned, cannot at first without reluctance, submit to the decrees of Men no better than themselves.” And the same Reason is likewise supposed to operate with some of the old settlers in this Territory, even at the present day, to the disrepute of Jury trials. In Criminal cases, on the contrary, the trial by Jury (it is thought) will be extremely acceptable. Indeed it is very observable, that as the people in this District, begin to understand this mode of trial, their attachment to it encreases, and as the people of Louisiana likewise, become enlightened, they will no doubt learn to appreciate fairly, and acknowledge with gratitude, the Superior Excellencies of the System. 
          21st “What is the nature of Criminal Jurisprudence numbers and nature of crimes and punishments?”
          Answer   The information which I have been enabled to acquire on this subject, is not by any means satisfactory. To this question therefore, I must at present decline making an answer.
          22d. “What public schools and colleges have they? can the Inhabitants generally read and write?”
          Answer   I understand that there is one public school at New Orleans, supported principally by the King; But it is of little general use, being engrossed chiefly by the Children of the More wealthy Citizens of the Island; there is also a Nunnery at the same place: It was Established early in the 18th century, and still continues to furnish young females with Boarding and tuition; a Majority of the Inhabitants are supposed to be able to read and write; the information of few of them extends beyond those acquirements.
          23d “On what footing is the church and clergy, what Land or tythes have they and what other sources of support?”
          Answer   The Clergy are supported by salaries from the King; they are provided with houses in each parish; they are allowed no lands or tythes, and receive from the people only a few inconsiderable perquisites.
          24th   “What Officers Civil or Military are appointed to each division of the Province and what to the General Government?”
          Answer   The Governor General is the highest civil Majistrate, and also commander in chief of the Army and Militia of the Province—The Intendant the second Officer in the Government, has peculiarly in his care all Matters concerning commerce; under both of them, there are several subordinate officers with the duties and powers of whom, I am but little acquainted. To each division of the Province is assigned a military commandant, and alcades, of whom I have already spoken.
          25th “By whom are they appointed? are any chosen by the Inhabitants?”
          Answer   Invariably by the King or his Representative the Governor. Every species of popular election, is yet unknown in Louisiana. 
          
          26th “What emoluments have they and from what source derived?”
          Answer   Nearly all the public officers receive salaries from the King, but (except in a few cases) the value of Office is greatly increased by perquisites.
          27th “What are the local taxes paid in each division, for the local expences of such division, such as Roads, poor charity schools, salary of local officers, and by whom are they imposed?”
          Answer   No direct taxes of any kind, are imposed in Louisiana.
          28 “What are the duties on imports and exports respectively; the amount of each, the manner of collecting them, the place where levied, and the time of paying them?” 
          Answer   This question will doubtless be answered with accuracy by Mr Clarke. I do not possess, nor could I readily acquire the information required in detail. This however I can state on good authority, that duties are levied both on imports and some exports; that the amount of the Revenue arising therefrom is considerable, and the whole are collected at New Orleans.
          29th “How are the officers paid who are employed in the collection daily or annual salary or by commissions or by Fees?” 
          Answer   They receive annual salaries from the King, but their principal dependence is said to be on certain private resources, which I shall explain better, when I come to speak of the delapedations of the Revenue.
          30th “What is the nett amount of those duties paid into the Treasury?”
          Answer   Of this I have no knowledge.
          31st “Are there any other general taxes laid in the Province Whether &c—?”
          Answer. I have only to repeat there are no direct taxes levied in the Province.
          32d What are the expenses of the Province paid from the Treasury under the following heads: 1. salaries of Governor Intendant Judges and all other Civil officers. 2. Military including fortifications barracks &c. 3. erection and repairs of public Buildings. 4 Colleges and schools. 5. pensions and gratuities. 6 Indians. 7 Clergy. 8. Roads and all other the expenses?”
          Answer   The Governors Salary is 4000$ per Annum, his Secretary 600$, his Counsellor called the Auditore 2000$. The Intendant 2000$ respecting the salaries of the other officers I am not advised; But all the salaries are I believe moderate, the fees and perquisites attached to most of the officers are high, those of the Governor and some others are said to be considirable. The Civil and Military expenses of the Province taken together I am informed amount to near 700,000$ annually, and in some years approached nearly to one million. The detail of the expenditures I have not procured.
          33 “What are the usual delapedations of the public Treasury before it is collected by smuggling and bribery? 2. In its expenditure, by the unfaithfulness of the agents and contractors thro which it passes?” 
          Answer   It is no easy task to trace with precision, all the ingenious windings of Official peculation under a Spanish Government. That Smuggling to a considerable amount, is carried on at New Orleans by the connivance of the inferior officers of collection, and sometimes by that of their superiors, is understood in this Country, to be a Matter of common notoriety. Merchants calculate on it; every Boat Master on the River, goes down impressed with the Idea, and I never met with any, who have yet returned with the impression removed. To attempt an accurate estimate of What the Revenue looses by these frauds, would be vain, but the losses are certainly great, and in the appropriation &c afterwards, I have been confidently assured, that nearly one half sinks into the coffers of unfaithful Agents. But this as well as the former delapedation can only be conjectured, and may possibly be exagerated.
          34 “If the Annual expenditure exceeds the annual Revenue in what manner is the deficiency made up?”
          Answer   By remittances from the Havannah and Vera Crux.
          35 What is the nature amount and depreciation of the paper Currency?”
          Answer   There is no paper currency.
          36 “Exclusively of paper currency are there any other debts incurred by the Spanish Government, their amount, do they bear Interest, are any Evidences of the same in circulation? In what proportion are they due to the Inhabitant of the Province, or of the United States, and to persons not Inhabitants of either?”
          Answer   There are some Bills of Credit on the Treasury in circulation, for which Government is answerable, they bear no Interest, and are generally in the Hands of the Traders on the Island of New Orleans, their amount is supposed to be several hundred thousand Dollars. 
          The remaining questions concerning the trade &c. constitute a subject, on which I can make no communications of consequence. I will only add that of the imports by the way of New Orleans, but little is re exported; some to Florida by sea, a little by a contraband trade, into the interior of the Province of Takus, and a small portion to Vera Crux, Havannah, &c. There are a few distilleries on the sugar plantations, where also some sugar is refined. The coasting trade is confined to the Floradas, and small schooners employed in it. The Mississippi is navigated in Batteaux, and other small craft. 
          Many of the answers which I have returned to your questions, are without certainty. But all the information within my reach, is communicated. We are in this Territory very partially informed of the affairs of our Spanish Neighbours, and even the Individuals under that Government, know but little of their own affairs, beyond the circle, of each Mans peculiar station and duties. Despotic Governments are generally reserved, and corrupt ones are always jealous of inquiry. To inspect the Archives of a Spanish Province, is a priviledge granted but to few, and probably to none, who would not feel an Interest in concealing them; and without an inspection of these archives, it appears to me, that the force of Louisiana, its population &c, or any material part of its political econemy, cannot at this time be ascertained with certainty. 
          I take this Occasion, to offer you my best wishes for your health and Happiness, and to renew the assurances of my sincere and respectful attachment.
          
            William C. C. Claiborne
          
          
            PS   I had Just completed this communication, when a letter from a well informed Gentleman now residing in Louisiana, was handed to me, speaking of the Limits of the Province, my correspondent says: “The subject of the Western Boundary of Louisiana, is much talked of here, and various opinions entertained; all I know is, that the Jurisdiction of the Government of Louisiana ends, and that of the Province of Takus (or as it is spelled Taxas) commences 10 or 12 miles west of the post of Nachitoches on the Red River.” 
            This information corrobarates the statement I have heretofore made on the subject of the Western Boundary.—
          
          
            William C. C. Claiborne
          
        